Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  162174(67)(68)                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  JEFFREY FRIED, Personal Representative                                                                 Elizabeth M. Welch,
  of RUSSELL LOIOLA, LIP,                                                                                              Justices
             Plaintiff-Appellant,
                                                                     SC: 162174
  v                                                                  COA: 348670
                                                                     Washtenaw CC: 16-001044-NF
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Defendant,
  and
  CITIZENS INSURANCE COMPANY OF THE
  MIDWEST,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the separate motions of NeuroRestorative Michigan
  and Michigan Brain Injury Provider Council to file briefs amicus curiae are GRANTED.
  The amicus briefs submitted by those groups on February 8, 2021, and February 9, 2021,
  respectively, are accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2021

                                                                                Clerk